Citation Nr: 0921492	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  97-10 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
from August 1, 1995, to March 14, 1999, and greater than 40 
percent thereafter, for a herniated nucleus pulposus at L4-5 
with residual degenerative changes at L4-5 and L5-S1, 
limitation of motion, and pain.  

2.  Entitlement to an initial rating greater than 10 percent 
for partial, superficial radial nerve palsy of the right 
index finger from August 1, 1995.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the Veteran service connection for a low 
back disability and for a right hand disability as assigned 
non-compensable initial ratings.    

This appeal was before the Board previously in January 2000, 
June 2004, and March 2007.  On each occasion, the Board 
remanded the Veteran's appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development. 

During the pendency of this appeal, the Veteran has been 
afforded increased ratings for his disabilities of the low 
back and right hand.  The Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Consequently, these matters remain in 
appellate status and are as stated on the title page of this 
decision.  

The issue of entitlement to an initial rating greater than 
10 percent for partial superficial radial nerve palsy of the 
right index finger is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO/AMC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  From August 1, 1995, to March 14, 1999, the Veteran's 
herniated nucleus pulposus at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, resulted in no more 
than moderate limitation of motion and no more than moderate 
neurological findings characterized by mild muscle spasm and 
some restriction of forward flexion.  

2.  Commencing March 15, 1999, the Veteran's herniated 
nucleus pulposus at L4-5 results in such manifestations as 
limitation of motion with moderate to severe pain on motion, 
some loss of sensation, and radiation of pain into his lower 
extremities.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 
percent for herniated nucleus pulposus at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, from August 1, 1995, 
to March 14, 1999, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DC's) 5285-5295 (1999).  

2.  The criteria for an initial rating greater than 40 
percent for herniated nucleus pulposus at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, commencing March 15, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, DC's 5292, 5295 (in effect prior to 
September 26, 2003); 38 C.F.R. § 4,71a, DC 5293 (in effect 
prior to September 23, 2002); 38 C.F.R. § 4.71a, DC's 5235-43 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Veteran's higher initial rating claims are "downstream" 
elements of the RO's grant of service connection for a 
herniated nucleus pulposus (HNP) at L4-5 with residuals 
degenerative changes at L4-5 and L5-S1, limitation of motion, 
and pain in the currently appealed rating decision.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  For an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In June 
2003, June 2004, July 2005, March 2007, and July 2008, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete this claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
Veteran's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
Veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the currently appealed rating 
decision was fully favorable to the Veteran on the issue of 
service connection for a herniated nucleus pulposus (HNP) at 
L4-5 with residuals degenerative changes at L4-5 and L5-S1, 
limitation of motion, and pain, and because the Veteran's 
higher initial rating claim is being denied in this decision, 
the Board finds no prejudice to the Veteran in proceeding 
with the present decision and any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for a herniated nucleus pulposus (HNP) 
at L4-5 with residuals degenerative changes at L4-5 and L5-
S1, limitation of motion, and pain originates, however, from 
the grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also has been provided with VA examinations which 
address the current nature and severity of his service-
connected a herniated nucleus pulposus (HNP) at L4-5 with 
residuals degenerative changes at L4-5 and L5-S1, limitation 
of motion, and pain.  In summary, VA has done everything 
reasonably possible to notify and to assist the Veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The Veteran seeks a disability rating in excess of 20 percent 
prior to March 15, 1999, and in excess of 40 percent 
thereafter for his herniated nucleus pulposus of the 
lumbosacral spine.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  When the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2008). 

When evaluating musculoskeletal disabilities, the Board also 
must consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted in the Introduction, the Veteran has been in receipt 
of a 20 percent rating from August 1, 1995, to March 14, 
1999, and a 40 percent rating from March 15, 1999, and 
thereafter.  Each of these time periods will be considered in 
turn.  

August 1, 1995 to March 14, 1999

For this time period, an initial 20 percent rating was 
assigned under DC 5293.  DC 5293 provides rating criteria for 
intervertebral disc syndrome and resulting disability, 
including demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings.  Moderate symptoms with 
recurring attacks of pain are assigned a 20 percent rating.  
Severe symptoms, with recurring attacks and intermittent 
relief are assigned a 40 percent rating.  Pronounced symptoms 
that are persistent and compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, are assigned a maximum 60 percent rating.  38 C.F.R. 
§ 4.71a, DC 5293 (1999).  

Spinal disabilities also may be rated based on limitation of 
motion.  DC 5292 provides for the evaluation of limitation of 
motion of the lumbar spine.  When the limitation of motion of 
the lumbar spine is slight, a 10 percent rating is provided.  
When the limitation of motion is moderate, a 20 percent 
rating is provided.  When the limitation of motion is severe, 
a rating of 40 percent is warranted.  38 C.F.R. § 4.71a, 
DC 5292 (1999).  

In considering the Veteran's claim, the Board notes that the 
criteria for the evaluation of spinal disabilities has 
changed considerably since this appeal was filed; 
nevertheless, amended versions of pertinent regulations may 
be applied only as of their effective date; before that time, 
only the former version of the regulation or regulations may 
be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see 
also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
Therefore, between August 1, 1995 to March 14, 1999, the 
Board will apply only those regulations in effect at that 
time.    

Pursuant to his initial claim, the Veteran was afforded VA 
general medical examination in October 1995.  On examination 
of his low back, straight leg raising was positive 
bilaterally at 80 degrees, without tightness or muscle spasm.  
Forward flexion did not reveal tightness or muscle spasm.  
Service connection for herniated nucleus pulposus was 
subsequently granted via a January 1996 rating decision.  

The Veteran has also received VA medical treatment on an 
outpatient basis during the time period in question.  He 
initially sought VA treatment in August 1995, citing back 
pain ongoing since 1975.  On physical examination he had low 
back pain in the paraspinous area, with mild spasm.  He was 
given pain medication.  He was seen again in November 1995, 
again reporting low back pain.  On objective examination his 
low back was tight at the paraspinal muscles, with flexion to 
50 degrees.  In April 1997, he was afforded orthopedic 
consultation for recurrent back pain.  Radiation of his pain 
into the lower extremities was reported.  Narrowing and 
bulging at L3-L5 was noted.  The impression was of 
degenerative disc disease.  An April 1997 VA X-ray of the 
Veteran's lumbosacral spine indicated moderate osteoporosis, 
with preserved vertebral body height and maintained 
intervertebral disc spaces.  No evidence of spondylosis or 
listhesis was observed.  The final impression was of very 
minimal degenerative changes involving the lumbosacral spine.  
In December 1997, the Veteran was again seen for low back 
pain, without relief from medication.  A November 1998 VA X-
ray confirmed mild degenerative disc disease at L4-S1.  In a 
January 1999 VA CT scan, the Veteran was observed to have a 
bulging disc with intrusion onto the nerve root at L5-S1.  
Scattered spondylosis and degenerative disc disease at L4-5 
were also confirmed.  Radiation of his low back pain into his 
lower extremities was reported by the Veteran according to a 
February 1999 clinical notation.  

The Board finds an initial rating greater than 20 percent for 
an HNP at L4-5 with residual degenerative changes at L4-5 and 
L5-S1, limitation of motion, and pain is not warranted, at 
least between August 1, 1995, and March 14, 1999.  
Considering first the criteria for a higher rating under 
DC 5293, the Board does not find severe symptoms of the 
lumbosacral spine between August 1995 to March 1999.  While 
the Veteran reported recurrent low back pain, little 
functional impairment was noted on objective examination.  He 
was able to walk without any indication of an assistance 
device, and his spasms of the paraspinous muscles were 
described as mild to moderate.  His degenerative changes of 
the lumbosacral spine were also described as mild, and while 
a bulging disc at L5-S1 was confirmed on CT scan in January 
1999, no significant neurological impairment was ascribed 
therein.  Overall, the preponderance of the evidence is 
against a finding of severe symptomatology due to herniated 
nucleus pulposus between August 1, 1995, and March 14, 1999, 
and an increased initial rating is therefore not warranted.  

Likewise, an increased initial rating under DC 5292 would 
require severe limitation of motion.  On objective 
examination in October 1995, no limitation of motion was 
noted, and forward flexion was to 50 degrees on examination 
in November 1995.  This represents loss of less than half the 
normal range of flexion of the lumbosacral spine.  See 
38 C.F.R. § 4.71a, Plate V (2008).  Overall, the 
preponderance of the evidence is against a finding of severe 
limitation of motion of the lumbosacral spine, and an 
increased initial rating is therefore not warranted.  
Furthermore, no examiner has suggested the Veteran 
experienced additional range of motion loss due to weakened 
movement, incoordination, fatigability, or related factors.  
A review of the medical evidence does not reflect objective 
evidence of pain greater than that contemplated by the 
current rating.  Thus, 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating regarding DeLuca factors.  

The evidence of record from the day the Veteran filed this 
claim to the present also supports the conclusion that he is 
not entitled to additional increased compensation for his 
service-connected HNP at any other time within the appeal 
period.  

Consideration also has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's HNP has not required extended 
periods of hospitalization during the time period at issue 
and was not shown by the evidence to present marked 
interference with employment.  The Veteran has not submitted 
any objective evidence establishing unemployability due to 
his low back disability.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran otherwise has not submitted evidence 
tending to show that his service-connected disability is 
unusual or causes marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.

In summary, the preponderance of the evidence is against an 
initial rating greater than 20 percent between August 1, 
1995, and March 14, 1999, for the Veteran's service-connected 
HNP.    

From March 15, 1999, to the present

The Board next will consider whether a disability rating 
greater than 40 percent is warranted for the Veteran's HNP 
commencing March 15, 1999.  During the course of this appeal, 
the criteria for the evaluation of spinal disabilities have 
been modified twice, effective September 23, 2002 and 
September 26, 2003.  When a law or regulation changes while 
an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  The modifications to the rating criteria for spinal 
disabilities will be discussed below.  

Within the August 2005 supplemental statement of the case, 
the appellant was afforded notice of the revised criteria.  
Additionally, his pending appeal was reconsidered thereafter 
in light of the revised criteria.  Therefore, no prejudice to 
the appellant exists in the Board's adjudication of this 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (2002).  

The revision to the diagnostic criteria for spinal 
disabilities amended the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, to institute a general rating formula for 
evaluating diseases and injuries of the spine, including 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  These subsequent 
changes are noted below.  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under DC 5292, already discussed 
above.  A 40 percent rating represented the maximum schedular 
rating under DC 5292.  

Subsequent to the regulatory changes, degenerative disc 
disease and other disabilities of the spine may be rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DC 5242 (2008).  

Prior to the regulatory revisions, DC 5293 (the previous 
designation for intervertebral disc syndrome (IVDS)) awarded 
the following: pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
rating, as noted above.  Severe IVDS, with recurring attacks 
and with intermittent relief, warranted a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5293 (2002).  

Effective September 23, 2002, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Using the revised criteria, intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warranted a 60 
percent rating .  With incapacitating episodes having a total 
duration of at least 4 weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months, a 
20 percent rating is warranted.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Note 1 (2008).  

The Board has reviewed thoroughly all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that 
the Board must review the entire record but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claims.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that 
the law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Veteran has been afforded multiple VA orthopedic and 
neurological examinations subsequent to March 15, 1999, to 
evaluate his low back disability.  VA examination was 
afforded him in January 2003, January 2006, and October 2008.  
The Veteran also has been afforded frequent outpatient VA 
medical treatment at various VA medical centers.  Records of 
such treatment have been obtained and reviewed by the RO and 
the Board.  

The Board first must consider whether an increased rating is 
warranted under the rating criteria in effect prior to 
September 23, 2002.  As noted above, under the former 
DC 5293, a 60 percent rating is warranted for intervertebral 
disc syndrome with pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Disability ratings in excess of 40 percent were also 
available under the diagnostic criteria for ankylosis (DC's 
5286-5289) and vertebra fracture (DC 5285).  

The evidence of record does not demonstrate pronounced 
impairment due to intervertebral disc syndrome.  Admittedly, 
medical evidence for the period between March 15, 1999, and 
September 23, 2002, is sparse, as the Veteran was not 
afforded VA examination during that time period and VA 
outpatient treatment records note only recurrent low back 
pain with few objective findings.  For example, the Veteran 
was seen in July 2001 for his low back pain.  He was noted to 
ambulate with a cane, and described his pain as 6/10.  His 
prescription for pain medication was renewed.  No other 
objective findings were made in the record on that date.  

Nevertheless, treatment records immediately before and after 
also may be considered.  According to a January 2003 VA 
neurological examination, the Veteran's low back pain 
radiated into his left lower extremity, but on objective 
examination, he was without paralumbar muscle spasm.  He had 
forward flexion to 45 degrees, and lateral rotation to 15 
degrees bilaterally.  His gait was mildly antalgic, favoring 
the left leg.  Strength and coordination were within normal 
limits, although some sensory loss in the left lower 
extremity was observed.  The examiner described this loss as 
nonphysiological, fitting no specific dermatological pattern.  
Reflexes were 2/4 at the knees and ankles.  Overall, the 
preponderance of the evidence is against the award of a 60 
percent rating under the previous criteria for intervertebral 
disc syndrome.  The Veteran does not have demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, to indicate a pronounced degree of 
impairment.  Additionally, the record also does not contain 
evidence, nor does the Veteran allege, that he has suffered 
either ankylosis or vertebral fracture.  Accordingly, higher 
ratings under DC's 5285 through 5289 are not applicable.  

Under the revisions to 38 C.F.R. § 4.71a, effective September 
23, 2002, preoperative or postoperative IVDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5293 
(2003).  Effective September 26, 2003, IVDS was assigned a 
new diagnostic code number, 5243, and the instruction with 
respect to the separate evaluation of neurologic and 
orthopedic manifestations was re-worded and moved to Note 1, 
following the General Rating Formula for Diseases and 
Injuries of the Spine.  The above-mentioned instruction was 
modified to state that IVDS (pre-operatively or post-
operatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  These revisions were intended to be 
clarifying and non-substantive in nature.  See Schedule for 
Rating Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 
(Sept. 4, 2002) (indicating that the then-proposed amendment 
"would make editorial changes", but would not "represent 
any substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria already have been noted above.  

The evidence does not show, and the Veteran has not 
established, that his back condition has resulted in bedrest 
prescribed by a physician.  While the Veteran has 
consistently stated that his service-connected low back 
disability results in frequent episodes of low back pain, 
there is no corresponding medical record demonstrating that 
he was ordered bedrest by a physician equaling 6 weeks or 
more over a 12 month period.  As such, there is no indication 
of incapacitating episodes of such duration on record, and a 
higher rating under the revised DC 5293/5243 is not 
warranted.  

The Board next must consider whether an increased rating 
would result based on the combination of separate evaluations 
under 38 C.F.R. § 4.25 for chronic orthopedic and 
neurological manifestations.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, DC's 8520-8530 potentially are 
applicable.  

As noted, the Veteran was afforded VA medical examination in 
January 2003.  At that time, the examiner was unable to 
interpret the straight leg raising sign, as the Veteran 
complained of pain with any flexion of the hip.  
Nevertheless, other neurological signs indicated no more than 
mild to moderate impairment.  Strength and coordination were 
within normal limits, albeit with some sensory loss in the 
left lower extremity observed, which the examiner described 
as nonphysiological, fitting no specific dermatological 
pattern.  Reflexes were 2/4 at the knees and ankles.  No 
paralumbar muscle spasm was observed.  A concurrent January 
2003 orthopedic examination indicated a negative straight leg 
raising test, with reflexes 2+ at the knees and ankles.  
Throughout the period in question, the Veteran has had 
consistent complaints of low back pain radiating to the lower 
extremities, especially to the left.  His strength, 
coordination, and reflexes have been grossly normal according 
to the evidence of record.  

The Board finds that the medical evidence detailed above 
warrants a finding of no more than mild neurological 
manifestations secondary to the Veteran's low back injury.  
The evidence does not support a finding of moderate 
neurologic deficit.  The medical record does not reflect a 
noticeable loss of muscle strength or tone during the time 
period in question, as would warrant a finding of moderate 
impairment.  Additionally, the findings of grossly normal 
muscle strength, coordination, and reflexes of the lower 
extremities suggest against more than mild neurological 
impairment.  

As the medical evidence does not state specifically which 
nerves were affected by the Veteran's low back disability, 
the Board will apply the DC affording the highest possible 
rating evaluation for "mild" neurological symptoms of the 
lower extremities.  In this manner, the Board satisfies its 
obligation to resolve all reasonable doubt in favor of the 
Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
In the present case, a 10 percent rating for moderate 
disability is assigned under DC's 8520, 8521, 8524, and 8526.  
All remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the Veteran is potentially 
entitled to a 10 percent rating under DC's 8520, 8521, 8524, 
or 8526 for the neurologic manifestations of the disability 
at issue.  

Considering next the orthopedic impairment resulting from the 
Veteran's low back disability, the Board notes that on VA 
neurological examination in January 2003, he had forward 
flexion to 45 degrees and lateral rotation to 15 degrees 
bilaterally.  A concurrent January 2003 VA orthopedic 
examination found forward flexion to 80 degrees with pain 
beginning at 60 degrees, 25 degrees extension, lateral 
flexion to 20 degrees bilaterally, and lateral rotation to 25 
degrees.  Pain was noted on all extremes of motion.  Such 
findings demonstrate no more than moderate limitation of 
motion, warranting a 20 percent rating under DC 5292 (the 
former Code for limitation of motion).  

In summary, as instructed by the revised DC 5293, in effect 
from September 23, 2002 through September 25, 2003, the Board 
has considered the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability.  The 
Veteran's service-connected HNP meets the criteria for a 20 
percent rating, and no higher, under DC 5292 for his 
orthopedic manifestations.  His service-connected HNP also 
meets the criteria for a 10 percent rating, and no higher, 
under various DC's for his neurologic manifestations.  Those 
separate orthopedic manifestation and neurologic 
manifestation ratings must be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities, 
if any.  

Application of the Combined Ratings Table at 38 C.F.R. § 4.25 
to the Veteran's 20 percent rating for orthopedic 
manifestations of his low back disability and 10 percent 
rating for neurological manifestations of his low back 
disability results in a combined evaluation of 28 percent, 
rounded up to 30 percent.  See 38 C.F.R. § 4.25 (2008).  This 
combined rating does not exceed the combined 40 percent 
evaluation rating currently in effect for this period.  As 
the assignment of separate evaluations for the orthopedic and 
neurologic aspects of his low back disability is not 
advantageous to the Veteran, such separate 20 and 10 percent 
ratings are not warranted pursuant to the revised DC 5293 in 
effect from September 23, 2002, through September 25, 2003.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities were revised again effective September 26, 2003 
(as codified in relevant part at 38 C.F.R. § 4.71, DC's 5237, 
5238, 5243 (2006).    

In addition to evaluating intervertebral disc syndrome 
(DC 5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it also may be rated 
based on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  
The rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  As also discussed 
above, the preponderance of the competent clinical evidence 
of record is against an evaluation in excess of 40 percent 
for the disability at issue based on incapacitating episodes 
of intervertebral disc syndrome.  While acute exacerbations 
were reported by the Veteran on VA examination in both 
January 2006 and October 2008, he did not describe the need 
for bed rest as prescribed by a physician.  

Similarly, the competent clinical evidence of record is 
against a higher evaluation based on the general rating 
formula for disease or injury of the spine, effective 
September 26, 2003, for DC's 5237, 5242, and 5243.  Again, 
the Veteran enters the rating period with a 40 percent rating 
for his orthopedic residuals of a low back injury.  In order 
to qualify for a higher 50 percent rating under the general 
rating formula for diseases and injuries of the spine, the 
evidence must show unfavorable ankylosis of the entire 
thoracolumbar spine.  Here, the Veteran has had at least some 
range of motion of the thoracolumbar spine at all times of 
record, and no examiner has suggested he has the functional 
equivalent of unfavorable ankylosis.  As such, a 50 percent 
rating for orthopedic impairment manifested by unfavorable 
ankylosis is not warranted.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate DC.  On the most recent VA examination in October 
2008, the Veteran's sensory response was grossly intact, and 
straight leg raising was negative bilaterally.  Muscle 
strength was 5/5 in both lower extremities, and he was able 
to walk on his own, albeit with use of a cane.  Overall, the 
evidence does not support a separate compensable rating for 
neurological impairment of either lower extremity secondary 
to the Veteran's service-connected HNP of the lumbosacral 
spine.  Additionally, because the evidence does not indicate 
greater than the 40 percent rating currently assigned, a 
staged rating is not warranted.  

Consideration also has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  The 
Veteran's lumbosacral spine disability no periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  According to the October 2008 
VA examination report, the Veteran is employable.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The Veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability was unusual, or caused marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent after March 15, 1999, for the Veteran's service-
connected HNP at L4-5, with degenerative changes, limitation 
of motion, and pain.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).  


ORDER

Entitlement to an initial rating greater than 20 percent from 
August 1, 1995, to March 14, 1999, and greater than 
40 percent thereafter, for an HNP at L4-5, with residual 
degenerative changes at L4-5 and L5-S1, limitation of motion, 
and pain is denied.  

REMAND

In its March 2007 remand, the Board observed that, although 
the Veteran's right index finger disability was rated under 
DC 8615 (impairment of the ulnar nerve), the medical evidence 
of record suggested his radial nerve was the appropriate 
impaired nerve in his right hand.  Thus, the Board directed 
the RO/AMC to reconsider this claim under DC's 8514, 8614, 
and 8714, for neurological impairment of the musculospiral 
(radial) nerve.  Unfortunately, however, the RO/AMC took no 
such action.  The March 2009 supplemental statement of the 
case neither reconsidered this issue under the diagnostic 
criteria for the radial nerve nor provided notice to the 
Veteran of these criteria.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Because the RO/AMC did 
not comply with the Board's March 2007 remand, another remand 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the 
criteria for the evaluation of impairment 
of the musculospiral (radial) nerve, found 
at 38 C.F.R. § 4.124a, Diagnostic Codes 
8514, 8614, and 8714.  

2.  Thereafter, re-adjudicate the claim of 
entitlement to an initial rating greater 
than 10 percent for partial, superficial 
radial nerve palsy of the right index 
finger.  The RO/AMC must evaluate the 
Veteran's disability under Diagnostic 
Codes 8514, 8614, and 8714.  If the 
benefits sought on appeal remain denied, 
the Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


